Citation Nr: 0030459	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 70 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for alcohol and drug 
abuse, claimed as secondary to the veteran's service-
connected PTSD.

3.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.


WITNESSES AT HEARING ON APPEAL

Appellant and his counselor


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In the former rating 
action, the RO denied, among other issues, the veteran's 
claims of entitlement to service connection for PTSD; alcohol 
abuse as secondary to PTSD; and chloracne, which was claimed 
as secondary to the veteran's alleged in-service exposure to 
Agent Orange.  In the latter rating action, the RO 
established service connection for PTSD, and, following a 
period in which it granted entitlement to a temporary 100 
percent evaluation pursuant to 38 C.F.R. § 4.29, the RO 
assigned an initial 50 percent evaluation, effective June 1, 
1994.  In the latter rating decision, the RO also confirmed 
and continued the denial of service connection for chloracne 
and expanded the veteran's secondary service connection claim 
to include drug abuse.  The veteran has perfected appeals of 
both of these determinations to the Board.

Thereafter, in a September 1997 rating action, the RO 
increased the initial evaluation of the veteran's PTSD to 70 
percent, effective June 1, 1994.  Because the increase in the 
evaluation of the veteran's PTSD does not represent the 
maximum available rating available for this disability, the 
veteran's claim for a higher evaluation remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  Further, 
because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized this 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In addition, in the July 1995 rating action, the RO also 
denied service connection for a shell fragment wound of the 
hip; entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.29 for hospitalization from March 28 to May 20, 
1994; and to nonservice-connected pension benefits, to 
include on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321.  The veteran perfected a timely appeal of each of 
these claims to the Board.  Thereafter, in the March 1997 
rating decision, the RO granted service connection for a 
shell fragment wound of the right hip and assigned a 
noncompensable evaluation, effective March 30, 1994.  In this 
rating decision, the RO also established entitlement to a 
temporary total evaluation for inpatient treatment pursuant 
to 38 C.F.R. § 4.29 from March 28 to May 31, 1994, as well as 
to nonservice-connected pension benefits.  As such, because 
the benefits sought on appeal were granted, i.e., service 
connection as well as entitlement to a temporary total 
evaluation during the requested period and to nonservice-
connected pension benefits, and the veteran has not initiated 
an appeal regarding the initial rating of the right hip 
disability or the effective date of any of the awards, no 
claims with respect to these disabilities are before the 
Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Further, in October 1997, the veteran asserted a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Thereafter, in an April 1998 rating action, the RO granted 
the veteran's claim of entitlement to a TDIU, effective 
October 7, 1997.  In taking this action, the RO essentially 
reasoned that the veteran was unemployable due to his PTSD.  
In this regard, the Board points out that the RO's action in 
establishing entitlement to a TDIU based on impairment due to 
the veteran's PTSD does not impact on the Board's 
jurisdiction to consider his claim regarding the propriety of 
the initial 70 percent evaluation currently assigned for this 
disability.  The Board notes that the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) (Court) has held that 
claims for higher ratings, including on an extraschedular 
basis, are separate and distinct from a total rating claim.  
See Colayang v. West, 12 Vet. App. 524, 537 (1999).

In addition, in July 1996 and August 1997 medical reports, a 
VA psychiatrist indicated that the veteran suffered from 
recurrent venous leg thromboses that were likely caused by 
his service-connected PTSD.  The Board interprets this VA 
physician's diagnosis as an inferred claim of secondary 
service connection for venous leg thromboses.  To date, this 
issue has not been considered and it is referred to the RO 
for appropriate action.

The Board also observes that, in his February 1996 
Substantive Appeal (on VA Form 9, Appeal to the Board), the 
veteran requested that he be afforded a hearing before a 
Member of the Board at the local VA office.  Thereafter, in a 
signed, March 1996 statement, which was filed at the RO in 
May 1996, the veteran indicated that he wished to testify at 
a hearing before RO personnel at the agency of original 
jurisdiction in lieu of appearing before a traveling Member 
of the Board; that hearing was conducted in May 1996.  
Further, in his July 1997 Substantive Appeal (also on VA Form 
9, Appeal to the Board), which perfected the appeal of his 
claim regarding the propriety of the initial rating assigned 
for his PTSD, the veteran again requested the opportunity to 
testify at a hearing held before a Member of the Board at the 
local VA office.  Thereafter, in an October 1997 statement, 
which was received at the RO that same month, the veteran 
withdrew his hearing request.  The veteran's request for a 
Board hearing is thus deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (2000).

As a final preliminary matter, the Board observes that, in 
May 1994, the veteran completed a VA Form 21-22 (Appointment 
of Veterans Service Organization As Claimant's 
Representative) in favor of Vietnam Veterans of America.  
After representing the veteran for several years, in August 
1999, that organization made a motion to the Board requesting 
that it be removed as the veteran's representative pursuant 
to 38 C.F.R. § 20.608(b); in October 1999, the Board granted 
Vietnam Veterans of America's motion.  As a result, in a 
November 1999 letter, the Board notified the veteran that 
Vietnam Veterans of America had been allowed to withdraw as 
his representative and provided him a period of thirty days 
in which to appoint another Veterans Service Organization or 
an attorney to represent him; the veteran was also supplied 
with the appropriate forms with which to do so.  Later that 
same month, the veteran formally selected the Veterans of 
Foreign Wars as his representative; however, the record 
reflects that that organization declined the appointment.  In 
a February 2000 letter, the Board notified the veteran of 
Veterans of Foreign Wars' action and again offered him the 
opportunity to select another representative or attorney; the 
veteran was again provided the appropriate forms and the 
Board indicated that the processing of his appeal would be 
suspended for another thirty days.  The veteran thereafter 
indicated that he wished to be represented by the Non-
Commissioned Officers Association; however, in March 2000, 
that organization too informed the Board that it declined the 
appointment.  In a further attempt to clarify the veteran's 
representation in this appeal, in an April 2000 letter, the 
Board informed the veteran of Non-Commissioned Officers 
Association's decision.  Thereafter, the veteran selected the 
National Veterans Legal Services Program as his 
representative; that organization likewise declined the 
appointment, and in July 2000, the veteran again offered him 
the opportunity to select another representative or attorney, 
was again provided the appropriate forms to do so, and the 
Board indicated that the processing of his appeal would be 
suspended for another thirty days.  To date, the veteran has 
not responded to the Board's July 2000 letter and the Board 
will thus proceed with the consideration of his case with the 
veteran unrepresented.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
service connection, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  The veteran's PTSD is manifested by frequent nightmares; 
flashbacks; intrusive thoughts; irritability; impaired 
concentration, with periods of violent behavior; a persistent 
danger of hurting himself; suicidal ideation; intense guilt; 
near-continuous depression; anxiety; chronic sleep 
impairment; persistent auditory and visual hallucinations; an 
exaggerated startle response; marked difficulty adapting to 
stressful situations; severe social isolation; and severe 
avoidance behavior.  In addition, the record contains medical 
evidence showing that the veteran is totally disabled and 
thus incapable of being employed due to his PTSD.

4.  The veteran is shown to have current disability 
manifested by alcohol abuse that is the likely result of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 100 percent 
evaluation for PTSD, effective June 1, 1994, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.16(c), 4.126, 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2000).

2.  The veteran's disability manifested by alcohol and drug 
abuse is proximately due to or the result of the service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Since filing his claims for service connection in March 1994 
for PTSD and for alcohol and drug abuse, the record shows 
that the veteran has received regular treatment, on both an 
inpatient and outpatient basis, for these conditions.  In 
addition, in September 1994, a VA social survey was 
conducted, and in October 1994 and May 1997, the veteran was 
afforded formal VA psychiatric examinations.  Also of record 
are July 1996 as well as June and August 1997 reports 
prepared by the staff psychiatrist at the Buffalo, New York, 
VA Medical Center.  Further, in May 1996, the veteran and his 
VA treatment counselor offered testimony in support of these 
claims during a hearing held before a hearing officer at the 
RO.  Finally, the veteran and his former representative have 
submitted statements and written argument in support of these 
claims.

The Board has reviewed the voluminous medical and lay 
evidence referred to above.  Because it is clear that the 
veteran suffers from PTSD and, as will be discussed below, VA 
has already determined that he has been unemployable due to 
the disability, effective October 1997, the Board will 
confine its discussion of the evidence that relates to the 
issue of whether the record shows that he is entitled to a 
total schedular evaluation effective the date of service 
connection.  Similarly, because the veteran has been 
diagnosed as suffering from alcohol and drug abuse on 
numerous occasions, the only issue before the Board is 
whether these disabilities are etiologically related to his 
PTSD, the Board will discuss only that evidence that relates 
to this question.  See Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 
(2000).

A May 1994 discharge summary shows that the veteran received 
inpatient care at the Buffalo, New York, VA Medical Center, 
for approximately two months.  The report reflects that the 
veteran's PTSD was productive of numerous symptoms, including 
depression; anxiety; intrusive thoughts, flashbacks and 
nightmares of his Vietnam experiences; suicidal ideation; and 
insomnia.  The veteran also indicated that he used alcohol 
and cocaine to treat his psychiatric problems.  At discharge, 
the physician diagnosed him as having chronic PTSD; alcohol 
abuse secondary to PTSD; and episodic cocaine abuse.  
Subsequent to offering these diagnoses, the examiner 
estimated that the veteran's Global Assessment of Functioning 
(GAF) score to be 45.

A VA social survey was conducted in September 1994.  At the 
outset of his report, which is dated in October 1994, the 
examiner indicated that it was based on his review of the 
veteran's pertinent records and his September 1994 interview 
of the veteran.  The examiner diagnosed the veteran as 
suffering from severe, chronic, PTSD.  In addition, he 
characterized the veteran's PTSD symptoms as severe and noted 
that the veteran suffered from chronic and recurrent 
nightmares at least two to three times per week; flashbacks; 
poor concentration and memory; an exaggerated startle 
response; that he avoided activities that reminded him of 
Vietnam; and that he had few acquaintances other than his 
wife and son.  The examiner further commented that the 
veteran's Vietnam experiences had affected his life in an 
"extreme way."  In addition, he stated, "It is this 
writer's opinion that [the veteran] is not employable in any 
capacity due to his PTSD."

In October 1994, the veteran was afforded a formal VA 
psychiatric examination.  During the interview, the veteran 
reported suffering from depression, crying "a lot," as well 
as feeling lonely and "constantly guilty."  In addition, he 
indicated that he felt he did not have much of a future and 
that he thought about suicide "constantly."  Further, he 
reported that he suffered from "constant" flashbacks and 
nightmares, and that the latter symptom resulted in chronic 
sleep problems.  The veteran also stated that he was unable 
to trust others and that he was easily started.  The 
physician indicated that the veteran was depressed during the 
evaluation and stated that he "cried quite frequently 
throughout the interview."  He also reported that the 
veteran exhibited tremendous amounts of guilt.  The diagnoses 
were PTSD; major depressive disorder, in partial remission; 
and polysubstance abuse in full remission.  The physician did 
not offer a GAF score or comment on the veteran's 
employability.

In a November 1995 report, the veteran's treating counselor 
at COPIN House indicated that she had treated the veteran on 
both an inpatient and outpatient basis for the past eighteen 
months.  She described him as an active participant in all 
group therapy sessions, and added that he also attended 
weekly individual counseling to treat his PTSD and substance 
abuse.  His counselor further stated that, despite 
"behavioral therapy and pharmacology," which had "somewhat 
relieved" some of his symptoms, the veteran's PTSD was 
productive of:  (1) severe sleep disorders, including 
difficulty initiating and maintaining sleep; (2) nightmares 
and intrusive thoughts on a daily basis; (3) an exaggerated 
startle response and other forms of hypervigilance that 
result in "high" levels of anxiety; (4) detachment and 
isolation from others; (5) extreme distrust of others, 
especially of authority figures; and (6) depressive episodes 
that had resulted in suicidal ideations.

In May 1996, the veteran and one of his VA treatment 
counselors testified at a hearing conducted before a hearing 
officer at the RO.  During the hearing, the veteran reported 
that, despite treating his PTSD with numerous psychiatric 
medications that were prescribed by VA, the disability was 
productive of suicidal ideation, "intense" guilt, 
flashbacks, nightmares, severe sleep disorder, and social 
isolation.  The veteran further testified that, due to his 
chronic sleep problems, he was exhausted most of the time.  
In addition, he maintained that he was unemployable due to 
his the disability.  In this regard, he described the 
impairment due to the disability as "severe and totally 
overwhelming" and indicated that it resulted in permanent 
and total disability; he said that he was last employed in 
the early 1990s.  

With regard to his secondary service connection claim, the 
veteran essentially testified that he "self-medicated" with 
alcohol and other drugs to relieve the symptoms of his PTSD.  
The veteran added that he had not consumed alcohol prior to 
his period of military service and that he was "introduced" 
to heroin while on active duty in Vietnam.  He reported that 
he continued to use alcohol and other drugs following his 
discharge.

During the hearing, one of his counselors, who reported that 
she treated the veteran on both an inpatient and outpatient 
basis the COPIN House facility in Niagara Falls, New York, 
testified in support of his claims.  In this regard, the 
Board observes that, at the hearing, the veteran's former 
representative described the COPIN House as a therapeutic 
residence for veterans suffering from PTSD and alcohol and 
dependence problems.  The veteran's counselor indicated that 
she began treating the veteran on an inpatient basis at that 
facility in October 1994 and had continued to do so following 
the veteran's relocation to an outside residence; she stated 
that the veteran continued participate in weekly therapy 
sessions.  With regard to his PTSD, his counselor reported 
that the disability was manifested by recurrent intrusive 
thoughts and nightmares of his Vietnam experiences.  In 
addition, she indicated that, due to the disability, the 
veteran had intense guilt, had twice attempted suicide and 
had committed several "self-destructive" gestures, which 
included cutting himself deeply on several occasions with a 
sharp knife.  His counselor further testified that his PTSD 
was also manifested by chronic sleep disorder and that he was 
unable to achieve regular sleep despite going to bed with his 
rifle.  Further, with respect to his problems sleeping, his 
counselor indicated that, when she treated him on days 
following these episodes, he appeared to be "wiped out" and 
in a state of "disassociation."  She added that the veteran 
suffered from PTSD "to an incapacitating and disabling 
extent" and was essentially unemployable as a result.  
Further, with respect to his secondary service connection 
claims, she reported that he suffered from substance abuse as 
secondary to his chronic PTSD.

In his July 1996 report, the staff psychiatrist at the 
Buffalo, New York, VA Medical Center indicated that the 
veteran suffered from severe PTSD.  The physician stated that 
the veteran suffered from severe intrusive memories of 
traumatic experiences in Vietnam to the extent that he 
probably had visual and auditory hallucinations with 
accompanying strong feelings or terror, guilt and shame.  He 
added that the veteran's intrusions occurred almost daily and 
"incapacitate him for hours each time, i.e., he is unable to 
attend to outside stimuli."  The examiner further reported 
that the veteran thus spends most of his days sitting in his 
apartment doing nothing, not even watching television.  The 
psychiatrist indicated that another example of the veteran's 
severe avoidance symptoms was his sitting outside a store for 
hours observing the customers going in prior to entering; he 
explained that the veteran chooses to enter at times when he 
concludes that the customers will be those least likely to 
elicit his anger.

The physician further reported that, as a result of his PTSD, 
the veteran slept for only approximately four hours per night 
and that he had attempted suicide.  He also stated that the 
veteran had severe psychomotor retardation and indicated that 
events relatively unrelated to his Vietnam traumas, such as a 
pattern of trees, the time of day, water near the woods and 
children, which are unrelated to his Vietnam trauma, 
triggered intrusive recollections.  In this regard, he 
indicated that because there are so many "reminders," the 
veteran tried to remain in one room in a particular place as 
much of the day as possible.  The physician also reported 
that the nightmares occurred almost every evening and that 
they resembled his daytime hallucinations.  In summary, the 
psychiatrist characterized the veteran as lonely, isolated, 
burdened with multiple reasons why he cannot attend 
instructions at work, get along with fellow workers or 
reliably or repetitively carry out work tasks.

Further, the veteran was afforded a second formal VA 
psychiatric examination in May 1997.  During the evaluation, 
the veteran complained that, as a result of his PTSD, he 
suffered from flashbacks, nightmares, depression, social 
isolation, an inability to stand intimacy in a relationship, 
depression, poor appetite, constant anger, an exaggerated 
startle response and impaired concentration.  He also stated 
that, following his discharge, he had used alcohol and drugs 
to cope with his PTSD symptoms.

The examiner indicated that his impressions were based on 
both his review of the claims folder and his interview of the 
veteran.  With regard to the history of the veteran's 
psychiatric impairment, he observed that the veteran was 
hospitalized in March 1994 for a drug overdose and that he 
had almost committed suicide.  The physician added that he 
thereafter entered COPIN House and that the veteran had been 
sober since 1995.  With regard to the veteran's sobriety, the 
physician commented that the veteran indicated that doing so 
had left him more depressed, agitated, restless and angry.  
He also reported that the veteran complained that his 
flashbacks, intrusive thoughts, anxiety, "almost panic-like 
attacks" and suicidal ideations had each increased; the 
physician observed that the veteran was treating this 
condition with anti-depressant and anti-anxiety medications.

The physician diagnosed the veteran as having PTSD, and 
commented that he also suffered from major depression and 
substance abuse.  With respect to the substance abuse 
diagnosis, the examiner opined that it was secondary to his 
PTSD.  He explained that the veteran never used alcohol or 
drugs until he went to Vietnam and then used to treat his 
PTSD symptoms.  In addition, with respect to the veteran's 
depression, the physician stated that because it was so 
closely related to his PTSD, the disorder should not be 
placed in a separate category.  Further, the examiner 
estimated the veteran's GAF as 45, which he explained 
reflected that he had severe difficulties.  In doing so, the 
physician noted the veteran's unemployment, suicidal 
ideation, inability to control his anger and his severe 
difficulty in associating with other people.

In his June 1997 report, the VA staff psychiatrist reaffirmed 
the findings and conclusion contained in his June 1996 
report.  In addition, in his August 1997 report, the 
physician indicated that the veteran continued to suffer from 
severe symptoms due to his PTSD.  In this regard, he stated 
that, as a result of his severe social withdrawal, the 
veteran left his home only to shop, and stated that he had no 
friends other than one woman, whom the examiner described as 
an acquaintance of the veteran's.  The physician added that, 
due to his severe anxiety, the veteran stayed in a closet for 
hours at a time.  He further stated that the veteran 
exhibited a preoccupation with his Vietnam experiences, which 
included recurrent intrusive thoughts as well as visual 
hallucinations.  In this regard, the psychiatrist reported 
that the veteran was observed by others to be talking to a 
girl he killed while serving in Vietnam.  In addition, he 
continued to suffer from depression, hopelessness about the 
future, suicidal ideation, recurrent nightmares and sleep 
disorder.

The psychiatrist stated that, as a result of the veteran's 
PTSD symptoms, he has severe problems concentrating, 
following through on planned activities and working toward a 
goal.  In addition, he opined due to this disability, the 
veteran was unable to work with other employees or follow 
directions.

In February 1998, the veteran filed a document at the RO 
completed by his former employer.  On that form, his former 
employer indicated, in pertinent part, that he attempted to 
employ the veteran on two occasions but had to terminate him 
because the veteran exhibited "bad behavior to everyone" 
and was often depressed.  Further, based in part on this 
evidence, in April 1998, the RO granted the veteran's claim 
of entitlement to TDIU benefits, essentially reasoning that 
he was unable to secure or follow a substantially gainful 
occupation due to his PTSD.

Finally, in numerous statements, the veteran essentially 
echoed the contentions that he had voiced at the during his 
May 1996 hearing and at the VA psychiatric examinations and 
asserted entitlement to a 100 percent rating for his PTSD and 
to service connection for alcohol and drug abuse.  In 
support, he cited the medical evidence discussed above.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In reaching this conclusion, 
the Board acknowledges that several VA hospitalization 
reports reflect that he is receiving disability benefits from 
the Social Security Administration (SSA) and that, to date, 
VA has not attempted to associate these records with the 
claims folder.  In addition, VA treatment records and 
reports, dated since August 1997, have likewise not been 
associated with the claims folder.  However, in light of this 
decision, in which the Board finds that the veteran's PTSD 
warrants a total schedular evaluation, effective the date of 
service connection, and that service connection is warranted 
for alcohol and drug abuse as secondary to his PTSD, the 
veteran is not prejudiced by the Board's review of these 
claims on the basis of the current record.  The Board will 
therefore proceed with the consideration of this case.

I.  The initial evaluation of the veteran's PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  In view 
of the Board's action, as explained below, a remand to 
consider "staged rating" is unnecessary.

As noted above, the veteran's service-connected PTSD is rated 
as 70 percent disabling under Diagnostic Code 9411 of the 
Rating Schedule.  The Board observes that, effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to both versions during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Further, as 
the RO has considered the claim pursuant to both the former 
and revised criteria in the September 1997 rating action, a 
copy of which was issued as part of the Supplemental 
Statement of the Case (SSOC) dated in October 1997, there is 
no prejudice to the veteran in the Board doing likewise.

Pursuant to the former criteria, a 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Further, 
the Court held that these criteria provide three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Pursuant to the revised criteria, a 70 evaluation for PTSD is 
warranted when the disability is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
that the disability be productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's psychiatric 
disability warrants a 100 percent evaluation under both the 
former and the revised criteria.  In reaching this 
determination, the Board observes that every examiner who has 
offered an opinion regarding the veteran's ability to work 
has opined that he is unemployable due to his PTSD.  Indeed, 
the record discloses that these opinions have been offered as 
far back as the October 1994 VA social survey.  In addition, 
that conclusion is consistent with the GAF score of 45, which 
was assigned following the veteran's discharge from a two-
month period of inpatient care at the Buffalo, New York, VA 
Medical Center.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM-IV), a GAF 
score of 45 reflects an inability to keep a job.  Further, 
not only has his regular treating counselor at COPIN House 
opined that he is unemployable due to his PTSD, but the VA 
staff psychiatrist at the Buffalo, New York, VA Medical 
Center, in reports dated in July 1996 and in June and August 
1997, indicated that the veteran was unable to work as a 
consequence of this disability.  In this regard, the Board 
observes that both of these mental health professionals have 
had ample opportunity to observe and evaluate the veteran as 
they have treated him regularly for several years.  As such, 
because the evidence shows that he is demonstrably unable to 
obtain or retain employment, a 100 percent evaluation 
pursuant to the criteria formerly contained Diagnostic Code 
9411 is warranted.  See Johnson, 7 Vet. App. at 97; 38 C.F.R. 
§ 4.16(c).  In addition, the Board notes that this conclusion 
is consistent with the February 1998 statement submitted by 
the veteran's former employer as well as by the clinical 
observations contained in the July 1996 and June and August 
1997 reports prepared by the staff psychiatrist at the 
Buffalo, New York, VA Medical Center, in which he reported 
that, due to his PTSD, the veteran was incapacitated for 
hours at a time almost every day.

In addition, although the veteran is deemed entitled to the 
maximum assignable evaluation under the former criteria, 
given the severity of his social and industrial impairment, a 
100 percent evaluation under the revised criteria is also 
warranted.  This determination is also supported by the 
medical evidence discussed above which shows that the 
disability is productive of virtually total social impairment 
as well as persistent auditory and visual hallucinations, 
suicidal ideation and attempts and that the veteran is 
persistent danger to his own well being.

Moreover, in reaching this determination, the Board observes 
that it is consistent with the RO's April 1998 grant of 
entitlement to a TDIU.  In that decision, the RO, citing the 
February 1998 statement, essentially reasoned that his PTSD 
alone was sufficient to render him unemployable.  Finally, 
because the 100 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.

II.  Claim for secondary service connection for alcohol and 
drug abuse

Service connection may be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a).  Further, 
pursuant to 38 U.S.C.A. §§ 1110 and 1131, compensation is 
payable to a veteran for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, "but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  The term 
"compensation" is defined as "a monthly payment made by 
the Secretary to a veteran because of service-connected 
disability, or to a surviving spouse, child, or parent of a 
veteran because of the service[-]connected death of the 
veteran occurring before January 1, 1957."  38 U.S.C.A. 
§ 101(13) (1991).  

Further, the General Counsel of VA has concluded that, for 
claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as 
amended by section 8052 of the Omnibus Budget Reconciliation 
Act of 1990 and implemented by 38 C.F.R. § 3.1(m), precludes 
a finding that an injury or disease that was the result of a 
person's own alcohol or drug abuse was incurred or aggravated 
in the line of duty.  VAOPGCPREC 2-98, 63 Fed. Reg. 31263 
(1998).  The General Counsel declared, however, 

For purposes of all such VA benefits 
other than disability compensation, the 
amendments made by section 8052 do not 
preclude eligibility based on a 
disability, or death resulting from such 
a disability, secondarily service-
connected under 38 C.F.R. § 3.310(a) as 
proximately due to or the result of a 
service-connected disease or injury.

In Barela v. West, 11 Vet. App. 280 (1998), citing VAOPGCPREC 
2-98, the Court found that the Board had properly determined 
that the veteran was not entitled to compensation for abuse 
of alcohol or drugs.  The Court, however, noted that VA 
proceeded improperly to conclude that "[s]ervice connection 
for alcohol and drug abuse, claimed as secondary to service-
connected [PTSD] with depression, is prohibited by law."  
The Court noted that, because section 1110, by its terms, 
prohibits only the payment of "compensation" for disability 
due to alcohol and drug abuse, and does not bar an award of 
service connection, the Board went too far and thus erred in 
holding that an award of service connection for disability 
due to abuse of alcohol or drugs is precluded by 38 U.S.C.A. 
§ 1110.

In this case, every medical professional who has commented on 
the matter has attributed the veteran's alcohol and drug 
abuse to his service-connected PTSD.  This includes the 
physician who prepared the May 1994 VA hospitalization 
report; the counselor who has treated him on both an 
inpatient and outpatient basis at COPIN House, who stated 
that in her May 1996 hearing testimony; and the physician who 
drafted the May 1997 VA examination report.  Thus, as the 
evidence attributing the alcohol and drug abuse to PTSD is 
uncontradicted, the Board finds that the evidence supports 
the claim of secondary service connection for alcohol and 
drug abuse.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 100 percent rating for PTSD, 
effective June 1, 1994, is granted.

Secondary service connection for alcohol and drug abuse is 
granted.


REMAND

As noted in the introduction, in July 1995, the RO denied 
service connection for chloracne, which the veteran asserted 
he had due to his exposure to Agent Orange in Vietnam.  In 
addition, during his October 1994 VA dermatological 
examination, the veteran reported that he had no skin 
problems prior to his period of service but complained of 
suffering from chronic and recurrent skin problems since that 
time.  The October 1994 examination report reflects that the 
physician diagnosed the veteran as having seborrheic 
dermatitis affecting the skin of his scalp, face and chest, 
as well as post-acne scars with a few open comedones on his 
upper back; however, the examiner did not offer an opinion 
with respect to either of the diagnosed skin disorders.  
Moreover, as the veteran pointed out during his May 1996 
hearing, his service medical records show that, at discharge, 
he was found to have marks and scars on his skin.  At the 
hearing, the veteran also testified to having numerous skin 
problems while in Vietnam and suffering from chronic and 
recurrent skin problems on his back and chest.

The requirement that a veteran submit a well-grounded claim 
in order to trigger VA's duty to assist has recently been 
repealed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Moreover, in light of 
the veteran's testimony, the Board observes that the veteran 
has expanded the service connection claim to include skin 
disability generally, rather than only chloracne, and on a 
basis other than as due solely to his claimed in-service 
exposure to Agent Orange.  In light of the foregoing, the 
Board concludes that this claim must be remanded for further 
development, to include a contemporaneous and thorough VA 
skin examination that includes a medical opinion regarding 
whether it is at least as likely as not that the veteran has 
any chronic skin disability that is related to his period of 
service.  See Pond v. West, 12 Vet. App. 341, 346 (1999); see 
also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

In addition, the Board observes that, in adjudicating this 
claim, the RO has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the foregoing, in reconsidering this 
issue, the RO must specifically consider that law and 
regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000).

Further, as noted above, the record shows that the veteran 
receives regular VA medical care.  As such, because records 
generated by VA facilities that might have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file, these records must be associated with the 
claims folder.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
addition, as discussed above, the claims folder also reflects 
that the veteran has been awarded disability benefits from 
the SSA, and to date, VA has not attempted to obtain and 
associate these records, as well as any determinations issued 
by that agency, with the claims folder.  The RO must obtain 
these treatment records and determinations because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Buffalo, New York, 
VA Medical Center, and from any other 
facility or source identified by the 
veteran.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts 
to fulfill this development must be 
documented in the claims file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA skin examination to 
determine the nature, extent and etiology 
and diagnosis of any skin problems found 
to be present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any skin disability 
found to be present is etiologically 
related to the veteran's period of 
military service, to include his claimed 
exposure to Agent Orange while serving in 
Vietnam.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  Upon the completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the veteran's claim for 
service connection for skin disability in 
light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In doing so, 
the RO must specifically consider 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(d) (2000).  

6.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 


